DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 09/22/2022 has been entered.  Claims 1-22, 24-26, and 28-32 are now pending.  Claims 1-22 and 24-31 are currently rejected.

Claim Objections
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 2020/0288479 A1) in view of Papasakellariou (US 2020/0022144 A1). 
Regarding claim 1:
Xi discloses a method of wireless communication performed by a user equipment (UE) (Fig. 1B, 102), comprising: receiving information identifying a virtual search space for a semi-persistent scheduling (SPS) shared channel (Para. [0083]-[0085], [0108], [0110], [0112], [0134], beam/QCL configuration for a CORESET; Fig. 8, PDSCH), wherein the information is communicated using a media access control (MAC) control element (CE) or downlink control information (DCI) (Para. [0086], [0113], [0125], [0163]); and receiving the semi-persistently scheduled shared channel using a default beam that is selected by the UE based at least in part on the virtual search space (Para. [0108], [0134]; Fig. 8, 804 and 806). 
Xi does not disclose the UE supports a zero number of physical downlink control channel candidates for a virtual search space set configuration. 
Papasakellariou teaches a UE supports a zero number of physical downlink control channel candidates for a virtual search space set configuration (Para. [0155], dropping all PDCCH candidates in a search space set).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Papasakellariou to include the feature that the UE supports a zero number of physical downlink control channel candidates for a virtual search space set configuration, in order to enhance UE performance by not requiring UE to monitor any PDCCH candidates for services that do not require low latency. 
	Regarding claim 2:
Xi further discloses wherein the information identifying the virtual search space comprises reconfiguration information (Para. [0125]-[126], [0129], [0132], [0141]-[0143]).
Regarding claim 3:
Xi further discloses wherein the information identifying the virtual search space indicates a quasi-collocation assumption for the virtual search space (Para. [0084]-[0086]).

Claims 4-22, 24-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 2020/0288479 A1) in view of Wunsch (US 7,287,096 B2). 
Regarding claim 4 and 14:
Xi discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving control information indicating a first beam configuration that overrides a second beam configuration of a first occasion of a semi-persistent scheduling (SPS) communication (Para. [0112]-0114], [0117], [0125], [0129], Fig. 4, 408); and 
performing one or more subsequent occasions of the SPS communication, after the first occasion of the SPS communication, using the first beam configuration, based at least in part on one or more parameters (Para. [0107], [0108], [0112], [0115], [0117], [0125]-[0127], [0129]-[0131], WTRU capability, aggregationFactorDL, a timer configured with each spatial QCL assumption) for using the first beam configuration for the one or more subsequence occasions (Fig. 4, default beam for first slot in 406, indicated beam for subsequent slots in 406). 
Xi does not disclose the one or more parameters including a time parameter indicating a minimum length of time or a minimum number of symbols after the UE transmits an acknowledgement (ACK) or negative ACK (NACK).
Wunsch teaches performing a subsequent communication based on a time parameter (Fig. 5, 565, wait period) indicating a minimum length of time or a minimum number of symbols after a transmitter transmits an acknowledgement (Fig. 5, 555, Column 10, Lines 25-29).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Wunsch to include the feature that the one or more parameters including a time parameter indicating a minimum length of time or a minimum number of symbols after the UE transmits an acknowledgement (ACK) or negative ACK (NACK), in order to allow UE to inform base station of updated beam configuration before further transmission to prevent transmission error. 
	Regarding claim 5 and 15:
Xi further discloses wherein performing the one or more subsequent occasions of the SPS communication, after the first occasion of the SPS communication, using the first beam configuration further comprises: receiving the one or more subsequent occasions of the SPS communication using the first beam configuration, without receiving additional control information corresponding to the one or more subsequent occasions (Para. [0108, [0117], [0130]-[0131]).
Xi does not disclose receiving the one or more subsequent occasions of the SPS communication based at least in part on the time parameter.
Wunsch teaches receiving a subsequent communication based on a time parameter (Fig. 5, 565, wait period) (Fig. 5, 555, Column 10, Lines 25-29).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Wunsch to include the feature that receiving the one or more subsequent occasions of the SPS communication based at least in part on the time parameter, in order to allow UE to inform base station of updated beam configuration before further transmission to prevent transmission error. 
Regarding claim 6
Xi further discloses wherein the SPS communication comprises at least one of an uplink data transmission, an uplink control transmission, a downlink data transmission, or a downlink control transmission (Fig. 4, PDSCH). 
Regarding claim 7 and 16:
Xi further discloses receiving information that indicates the one or more parameters for using the first beam configuration for the one or more subsequent occasion (Para. [0108], [0112], [0117], [0134], Fig. 4, 408). 
	Regarding claim 8 and 17:
Xi further teaches the one or more parameters indicates a time window in which the first beam configuration is to be used for the one or more subsequent occasions (Para. [0112]).
	Regarding claim: 9 and 18:
Xi further teaches the one or more parameters indicates a number of occasions for which the first beam configuration is to be used.  (Para. [0112]).
Regarding claims 10 and 19:
Xi further teaches the one or more parameters indicates a number of occasions of the SPS communication that are associated with a configured grant for which the first beam configuration is to be used (Para. [0112]).
Regarding claims 11 and 20:
Xi further teaches the one or more parameters indicates that the first beam configuration is to be used until overwritten (Para. [0112]).
Regarding claim 12:
Xi further teaches the one or more parameters indicates that the first beam configuration is to be used until the SPS communication is deactivated (Para. [0112], [0143], and [0144]).
 Regarding claim 13 and 21:
Xi further discloses wherein the information that indicates that the one or more parameters for using the first beam configuration for the one or more subsequent occasions is communicated in connection with the control information (Para. [0112], [0117], [0134], Fig. 4, 408). 
	
Regarding claim 22:
Xi discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving reconfiguration information for a semi-persistent scheduling (SPS) parameter (Para. [0112]-[0114], [0117], [0126]-[0128]), wherein the reconfiguration information is based at least in part on one or more parameters including a time parameter for using the SPS parameter as reconfigured (Para. [0112], aggregationFactorDL, a timer configured for a QCL assumption); and performing the reconfiguration of a SPS communication based at least in part on the reconfiguration information and in accordance with the time parameter (Para. [0112], [0115], [0116], [0119]-[0124], [0136]).
Xi does not disclose the time parameter indicating a minimum length of time or a minimum number of symbols after the UE transmits an acknowledgement (ACK) or negative ACK (NACK).
Wunsch teaches performing a subsequent communication based on a time parameter (Fig. 5, 565, wait period) indicating a minimum length of time or a minimum number of symbols after a transmitter transmits an acknowledgement (Fig. 5, 555, Column 10, Lines 25-29).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Wunsch to include the feature that the time parameter indicating a minimum length of time or a minimum number of symbols after the UE transmits an acknowledgement (ACK) or negative ACK (NACK), in order to allow UE to inform base station of updated beam configuration before further transmission to prevent transmission error. 
Regarding claim 24:
Xi further discloses wherein performing the reconfiguration of the SPS communication further comprises: performing the reconfiguration of the SPS communication without deactivating or reactivating the SPS communication or without interrupting a pattern of the SPS communication (Para. [0116]-[0117], [0132]-[0134]).
Regarding claim 25:
Xi does not disclose transmitting the ACK or NACK for the reconfiguration information.
Wunsch teaches transmitting a ACK or NACK for reconfiguration information (Fig. 5, 555).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Wunsch to include the feature transmitting the ACK or NACK for the reconfiguration information in order to allow UE to inform base station of updated beam configuration before further transmission to prevent transmission error. 
Regarding claim 26:
Xi does not disclose the time parameter indicates the minimum length of time or the minimum number of symbols after the ACK for the reconfiguration.
Wunsch teaches the time parameter indicates a length of time after an acknowledgment transmission for the reconfiguration (Column 10, Lines 25-29, Fig. 5, 565, wait period).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Wunsch to include the feature the time parameter indicates the minimum length of time or the minimum number of symbols after the ACK for the reconfiguration in order to allow UE to inform base station of updated beam configuration before further transmission to prevent transmission error. 
Regarding claim 28:
Xi does not discloses the time parameter indicates the minimum length of time or the minimum number of symbols after an end of the ACK or a negative acknowledgment (NACK).
Wunsch teaches the time parameter indicates the minimum length of time or the minimum number of symbols after an end of the ACK or a negative acknowledgment (NACK) (Column 10, Lines 25-29, Fig. 5, 565, wait period).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi in light of the teaching by Wunsch to include the feature the time parameter indicates the minimum length of time or the minimum number of symbols after an end of the ACK or a negative acknowledgment (NACK), in order to allow UE to inform base station of updated beam configuration before further transmission to prevent transmission error. 
Regarding claim 29:
Xi further discloses the time parameter comprises multiple time parameters for respective SPS parameters (Para. [0112], a timer configured with each spatial QCL assumption).
Regarding claim 30:
Xi further discloses the SPS parameter comprises at least one of: a modulation and coding scheme, a beam indication, or a rank (Para. [0112], [0114]).
Regarding claims 31 and 32:
Xi further teaches wherein the time parameter is specific to a particular type of SPS parameter (Para. [0112], a timer configured with each spatial QCL assumption).


Response to Arguments
Rejections under 35 U.S.C 102:
Applicant’s arguments with respect to rejections of claims 1-22, 24, and 29-31 under 35 U.S.C. 102 have been considered but are moot in view of a new ground of rejection under 35 U.S.C. 103.
Rejections under 35 U.S.C 103:
Applicant’s arguments with respect to rejections of claims 25 and 26 under 35 U.S.C. 103 have been considered but are moot in view of a new ground of rejection under 35 U.S.C. 103 based on a newly cited reference.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465